
	

115 HR 2169 : Improving Fusion Centers’ Access to Information Act
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2169
		IN THE SENATE OF THE UNITED STATES
		May 18, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to enhance information sharing in the Department of
			 Homeland Security State, Local, and Regional Fusion Center Initiative, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Improving Fusion Centers’ Access to Information Act. 2.Enhanced information sharing in the Department of Homeland Security State, Local, and Regional Fusion Center InitiativeSubsection (b) of section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h) is amended—
 (1)in paragraph (2), by inserting before the semicolon at the end the following: and conduct outreach to such fusion centers to identify any gaps in information sharing and consult with other Federal agencies to develop methods to address such gaps, as appropriate;
 (2)by redesignating paragraphs (3) through (12) as paragraphs (4) through (13), respectively; and (3)by inserting after paragraph (2) the following new paragraph:
				
 (3)identify Federal databases and datasets, including databases and datasets used, operated, or managed by Department components, the Federal Bureau of Investigation, and the Department of the Treasury, that are appropriate, in accordance with Federal laws and policies, to address any gaps identified pursuant to paragraph (2), for inclusion in the information sharing environment and coordinate with the appropriate Federal agency to deploy or access such databases and datasets;.
			
	Passed the House of Representatives May 17, 2017.Karen L. Haas,Clerk
